DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 26 May, 2022. As directed by the amendment: claims 1, 3, 7, 13, 15, 17 and 21 have been amended, claims 11 and 19 have been canceled. Thus, claims 1-10, 12-18, and 20-21 are presently pending in this application.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10, 13, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, 13, and 21, “the collection device”,  lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, 7, 10, 12-14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rader (US 20110145993 A1).
Regarding claim 1, Rader discloses a medical apparatus for use by a patient (Abstract), comprising: 
a porous riser including a resilient pad ("support layer 106, … and a comfort layer 102"; [0028]; fig. 1) having a length, a width and a thickness (fig. 1) for allowing fluids to pass therethrough ("allows any leaked fluid to continue its pathway down"; [0034]); 
an absorbent material for absorbing the fluids passing through the resilient pad ("liquid collection device 108 may comprise an absorbent or superabsorbent material, such as open-cell cellulose, which may allow the liquid collection device 108 to retain the fluid within the material"; [0037]); and 
wherein a density of the resilient pad is sufficient to maintain a spacing between the porous riser and the collection device ("support layer 106 may provide … a second degree of separation between the upper layers and the liquid collection device"; [0033]; fig. 1) when a patient is positioned on the porous riser ("material and structure of the support layer 106 should be sufficient to support the weight of at least one person"; [0033]; fig. 1) and porous enough to allow liquids to pass freely therethrough ("presence of the holes 116 in the support layer 106 allows any leaked fluid to continue its pathway down through the system"; [0034]; fig. 1).
Rader fails to explicitly disclose a mesh cover for encapsulating the resilient pad in embodiment 100. However, Rader teaches in embodiment 600 (FIG. 6) a mesh cover ("fabric device cover 620"; [0057]; fig. 6) for encapsulating the resilient pad ("fabric device cover 620 may surround the fluid disposal apparatus 612"; [0058]; fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s embodiment 100 such that a mesh cover for encapsulates the resilient pad, as taught by Rader’s embodiment 600, for the purpose of improving user comfort ([0058]).
Regarding claim 2, Rader discloses the resilient pad ("support layer 106, … and a comfort layer 102"; [0028]; fig. 1) is formed from an elastic, open-celled material ("comfort layer 102 may comprise a flexible material that provides sufficient conformability to cushion a user's body, such as an open-celled polymer foam"; [0029]).
Regarding claim 6, Rader fails to explicitly disclose that the thickness of the resilient pad is in the range from 0.25 inch to 12.0 inch. However, Rader teaches the thickness of the resilient pad "may take any size, shape, or dimensions" ([0055]). Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, such as the pad thickness, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s device such that the resilient pad is of a suitable thickness, for facilitating the flow of leaked fluids while providing suitable cushioning ([0030]).
Regarding claim 7, Rader discloses the mesh cover ("fabric device cover 620"; [0057]; fig. 6) is formed from a polypropylene ("forming at least the majority of the components of the fluid disposal apparatus from substantially nonabsorbent materials, such as polymeric materials (e.g., polyethylene, polypropylene, polyethylene terephthalate, butadiene rubber, etc.)"; [0056]).
Regarding claim 10, Rader fails to explicitly disclose the collection device is a bed pan. However, Rader discloses that the "liquid collection device 108 may comprise any device sufficient to capture and contain fluid, including but not limited to one or more tanks, troughs, containers, and the like" ([0036]; fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s collection device 108 such that it is a bed pan for the purpose of “minimizing the escape of odors and fluid” ([0036]).
Regarding claim 12, Rader fails to disclose that the absorbent material is removably inserted into the mesh cover. However, the court has held that making an element of the claimed device separable, where desirable and for any reason, is not a patentable advance (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). Since it would be desirable to be able to quickly replace a soiled absorbent material with a clean one, making the absorbent material removable would have been obvious. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s device such that the absorbent material is removably inserted into the mesh cover, to be able to quickly replace a soiled absorbent material with a clean one.
Regarding claim 13, Rader discloses a medical apparatus for use by a patient (Abstract), comprising: 
a porous riser including a resilient pad ("support layer 106, … and a comfort layer 102"; [0028]; fig. 1) having a length, a width and a thickness (fig. 1) allowing fluids to pass therethrough ("allows any leaked fluid to continue its pathway down"; [0034]); 
an absorbent material for absorbing the fluids passing through the resilient pad ("liquid collection device 108 may comprise an absorbent or superabsorbent material, such as open-cell cellulose, which may allow the liquid collection device 108 to retain the fluid within the material"; [0037]); and 
wherein a density of the resilient pad is sufficient to maintain a spacing between the porous riser and the collection device ("support layer 106 may provide … a second degree of separation between the upper layers and the liquid collection device"; [0033]; fig. 1)  when a patient is positioned on the porous riser ("material and structure of the support layer 106 should be sufficient to support the weight of at least one person"; [0033]; fig. 1).
Rader fails to explicitly disclose a mesh cover for encapsulating the resilient pad in embodiment 100. However, Rader teaches in embodiment 600 (FIG. 6) a mesh cover ("fabric device cover 620"; [0057]; fig. 6) for encapsulating the resilient pad ("fabric device cover 620 may surround the fluid disposal apparatus 612"; [0058]; fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s embodiment 100 such that a mesh cover for encapsulates the resilient pad, as taught by Rader’s embodiment 600, for the purpose of improving user comfort ([0058]).
Regarding claim 14, Rader discloses the resilient pad ("support layer 106, … and a comfort layer 102"; [0028]; fig. 1) is formed from an elastic, open-celled material ("comfort layer 102 may comprise a flexible material that provides sufficient conformability to cushion a user's body, such as an open-celled polymer foam"; [0029]).
Regarding claim 17, Rader discloses the mesh cover ("fabric device cover 620"; [0057]; fig. 6) is formed from a polypropylene ("forming at least the majority of the components of the fluid disposal apparatus from substantially nonabsorbent materials, such as polymeric materials (e.g., polyethylene, polypropylene, polyethylene terephthalate, butadiene rubber, etc.)"; [0056]).
Regarding claim 20, Rader fails to disclose that the absorbent material is removably inserted into the mesh cover. However, the court has held that making an element of the claimed device separable, where desirable and for any reason, is not a patentable advance (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). Since it would be desirable to be able to quickly replace a soiled absorbent material with a clean one, making the absorbent material removable would have been obvious. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s device such that the absorbent material is removably inserted into the mesh cover, to be able to quickly replace a soiled absorbent material with a clean one.

Claim(s) 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rader and further in view of Hegde et al. (US 20160193091 A1).
Regarding claims 3 and 15, Rader fails to disclose the elastic, open-celled material is either a  polyurethane foam or a compressed fiber. However, Hegde teaches a cushioning absorbent article wherein the open-celled material is a polyurethane foam (“Polyurethane, polyethylene (PE) foam blocks, PE, polypropylene and polystyrene resins may be used to make foam films”; [0075]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s device such that the elastic, open-celled material is a  polyurethane foam, as taught by Hegde, for the purpose of minimizing “user perception of hardness or hard spots in the absorbent structure” (see Abstract).
Regarding claim 4, Rader fails to explicitly disclose the resilient pad comprises pore sizes having 70% to 99% open porosity. However, Rader teaches a perforated support layer disposed above the liquid collection device (Abstract) with holes that may take any dimensions (e.g., size, shape) ([0030]). Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, such as porosity, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s device such that the resilient pad comprises pores of any dimensions, as taught by Rader, for facilitating the flow of leaked fluids while providing suitable cushioning ([0030]).
Regarding claim 16, Rader fails to explicitly disclose the resilient pad comprises pore sizes having 70% to 99% open porosity. However, Rader teaches a perforated support layer disposed above the liquid collection device (Abstract) with holes that may take any dimensions (e.g., size, shape) ([0030]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s device such that the resilient pad comprises pores of any dimensions, as taught by Rader, for facilitating the flow of leaked fluids while providing suitable cushioning ([0030]). Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, such as porosity, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rader in view of Post el al. (US 20080064595 A1).
Regarding claim 5, Rader fails to disclose that the resilient pad comprises a vitreous carbon foam. However, Post teaches a fluid treatment system comprising an activated carbon pad (“activated carbon bed 10”; [0019]; fig. 1) wherein the pad comprises a carbon foam ("carbon foam 13"; [0019]; fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s device such that the resilient pad comprises a vitreous carbon foam, as taught by Post, for the suitable treatment of gases and liquids ([0008]).

Claims 8, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rader in view of Yeo et al. (US 5122407 A).
Regarding claim 8, Rader fails to disclose that the mesh materials have a hole size not greater than 0.5 inch. However, Yeo teaches a liquid permeable cover sheet that “can be used as a topsheet for a pad used to absorb bodily fluids” (col. 8 line 19-21) having a hole size not greater than 0.5 inch ("diametric size of the apertures preferably is in the range of from about 1 millimeter to about 2 millimeters"; col. 5 line 49-50). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s device such that the mesh materials have a hole size not greater than 0.5 inch, as taught by Yeo, for overcoming the liquid surface tension effects (col. 7 line 27-28).
Regarding claim 9 and 18, Rader fails to disclose the mesh materials have no greater than sixteen spaced holes per square inch. However, Yeo teaches the mesh materials have no greater than sixteen spaced holes per square inch ("number of apertures per square inch ranges from about 6 apertures to about 1100 apertures"; col. 7 line 11-13). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s device such that the mesh materials have no greater than sixteen spaced holes per square inch, as taught by Yeo, for overcoming the liquid surface tension effects (col. 7 line 27-28).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rader in view of Montgomery et al. (US 20190060147 A1).
Regarding claim 21, Rader discloses a medical apparatus comprising:
a porous riser provides a support platform ("support layer 106, … and a comfort layer 102"; [0028]; fig. 1) for a patient and includes 
a resilient pad having a length, a width and a thickness (fig. 1) allowing fluids to pass therethrough ("allows any leaked fluid to continue its pathway down"; [0034]); and
an absorbent material for absorbing the fluid passing through the resilient pad ("liquid collection device 108 may comprise an absorbent or superabsorbent material, such as open-cell cellulose, which may allow the liquid collection device 108 to retain the fluid within the material"; [0037]); and 
wherein a density of the resilient pad is sufficient to maintain a spacing between the resilient pad and the collection device ("support layer 106 may provide … a second degree of separation between the upper layers and the liquid collection device"; [0033]; fig. 1) when a patient is positioned on the porous riser ("material and structure of the support layer 106 should be sufficient to support the weight of at least one person"; [0033]; fig. 1).
Rader fails to explicitly disclose a mesh cover for encapsulating the resilient pad in embodiment 100. However, Rader discloses in embodiment 600 (FIG. 6) a mesh cover ("fabric device cover 620"; [0057]; fig. 6) for encapsulating the resilient pad ("fabric device cover 620 may surround the fluid disposal apparatus 612"; [0058]; fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s embodiment 100 such that a mesh cover for encapsulates the resilient pad, as taught by Rader’s embodiment 600, for the purpose of improving user comfort ([0058]).
Rader fails to disclose the porous riser includes reinforcing straps along a top surface, a bottom surface, and side surfaces. However, Montgomery teaches “a bed sheet useful as both a bed mattress cover upon which a person may rest and/or sleep, and as a sling by which an immobile person may be lifted from and/or repositioned on a bed mattress upon which that person lies” ([0045]) wherein the porous riser includes reinforcing straps along a top surface, a bottom surface, and side surfaces ("plurality of flexible securement straps (or lifting straps) (e.g., formed from polyester webbing or braid) connected to the left and right side edge portion, and/or the top and bottom edge portions"; [0100]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s device such that the porous riser includes reinforcing straps along a top surface, a bottom surface, and side surfaces, as taught by Montgomery, for the purpose of offering enhanced ergonomic design and fabric-structural performance ([0013]).

Response to Arguments
Applicant's arguments filed 26 May, 2022 have been fully considered but they are not persuasive.
Regarding the argument on page 6 of applicant’s Remarks that Rader fails to teach “an absorbent material for absorbing the fluids passing through the resilient pad”, the examiner respectfully disagrees.
As discussed above, Rader teaches an absorbent material for absorbing the fluids passing through the resilient pad ("liquid collection device 108 may comprise an absorbent or superabsorbent material, such as open-cell cellulose, which may allow the liquid collection device 108 to retain the fluid within the material"; [0037]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785